933 F.2d 1002Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Charles R. WILCOX, Petitioner.
No. 91-8019.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 23, 1991.

On Petition for Writ of Mandamus.
Charles R. Wilcox, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Charles R. Wilcox brought this mandamus petition seeking an order directing the district court to hold an immediate evidentiary hearing and resentencing hearing on his 28 U.S.C. Sec. 2255 motion.  Wilcox's Sec. 2255 motion was last acted upon in January 1991.  Because it has been less than six months since Wilcox's motion received judicial attention, we hold that there has not been undue delay in the district court.  Regarding Wilcox's desire to have this Court order the district court to hold an evidentiary hearing, we note that mandamus relief cannot be used as a substitute for appeal.    In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.